                           Case 1:19-mj-01122-JJM Document 1 Filed 09/24/19 Page 1 of 11

AO 106(Rev. 01/09) Application for a Search Warrant


                                                   United States District Court
                                                                                           for tlie
                                                                     Western District of New York

                                           In the Matter of the Search of
                          (Hridly di'soib^'llwp'opvrly ip   ^eunhtil ot ulriuilv ihrpeno'i hv   il'id      )


  A parcel addressed to "Keila MaJdonado 61 Pulaski stBufaJo N.Y14206" which further
  bears a return address of"Jose L Torres Rivera Urb. Borinqiicn #8 Call trochcz Apt
 2A, Caguas P.R 00725" The Priority Mail parcel hears USPS tracking number                                                                           /*/\/
 950551159589260478792, and is a box wrapped in brown color paper measuring Case No. 19->f^ll22
 approximalcly 18" X 16" X 16", weighing approximately 24 lbs and was mailed from
 Caguas,PR (hereinafter the "Subject Parcel").



                                                   APPLICATION FOR A SEARCH WARRANT

            I, a federal law enforcement ofliccr or an attorney for the government, request a search warrant and state
under penalty of perjury that I have reason to believe that on the following person or property (iieniiiy iiu'ih-rivnoriesaihfihf
property 10 he searched mtii     its location)'.
 A parcel addressed to "Kcila Maldonado 61 Piilaskist Bufalo N.Y 14206" which further bears a retum address of"Jose L
 Torres Rivera Urb. Borinqiicn #8 Call trochcz Apt 2A,Caguas P.R 00725.." i he Priority Mail parcel bears USPS tracking
 number 950551159589260478792. and is a box wrapped in brown color paper measuring approximately 18" X 16" X 16",
  weighing approximately 24 lbs and was mailed from Caguas, PR (hereinafter the "Subject Parcel").


located in the Western District of New York, there is now concealed adennfythepi''SOU m describe the property to he seized)'.
 controlled substances.

The basis for search under Pcd. R. Grim. P. 41(c) is (check one or more):
            s evidence of a crime;
           0 contraband, fruits of crime, or other items illegally possessed;
           K properly designed for use, intended for use, or used in committing a crime;
           □ a person to be arrested or a person who is unlawfully restrained.
The search is related to a violation of 21 U.S.C. §§841, 844, and 846 [statutory violaiion(s)J.

The application is based on these facts;

            B     continued on the attached sheet.
            □     Delayed notice of      days (give exact ending date if more than 30 days:                                                             -) is
                  requested under 18 U.S.C. § 3103a, the basis of which is set forth on the aiiachcd sheet.


                                                                                                                                 yfic

                                                                                                        BRt;NDAN JAFFE"
                                                                                                        U.S. Postal Inspector
                                                                                                        United States Postal Inspection Service
                                                                                                                            Printed name and title

Sworn to before me and signed in my presence.

Date: September ^2 A . 2019                                                                                          (2^ 0       yndye's signautre
                                                                                                        I-IONORXBLE JEREMIAH J. MCCARTHY
City and state; Buffalo. New York                                                                       UNITED STATES MAGISTRATE .lUDGR
                                                                                                                                Printed name and Tide
         Case 1:19-mj-01122-JJM Document 1 Filed 09/24/19 Page 2 of 11




                               AFFiDAvrr m support of
                      AN APPLICATION FOR A SEARCH WARRANT


STATE OF NEW YORK )
COUNTY OF ERIE    )SS:
CITY OF BUFFALO   )


Your Affiant, Brendan Jaffe, United States Postal Inspector, being duly sworn, hereby

deposes and states:

       1.     I am a United States Postal Inspector assigned to the Boston Division

(Buffalo, NY Field Office) of the United States Postal Inspection Service ("Inspection

Service"), and have been so employed since May of 2019.                 I am assigned to the

Miscellaneous Crimes Team which investigates violations ofFederal law, including identity

theft, mail theft, credit card fraud, wire fraud, mail fraud and drug trafficking.           The

investigation of drug trafficking in Buffalo, NY specifically targets narcotics and narcotics

proceeds sent via the U.S. Mail.



       2.     Your Affiant's education and training includes the following: Upon entering the

Inspection Service, I completed fourteen weeks of training in Potomac, MD. The training

covered various aspects of federal law enforcement, including the investigation of narcotics

related offenses. I have received instruction on conducting investigations of, and have in fact

participated in investigations involving, possession with intent to distribute and distribution of

controlled dangerous substances. Prior to entering the Inspection Service, I served as a

United States Probation Officer for three years, after graduating from the Federal Probation

and Pretrial Services Academy. I was employed in the Supervision Unit for the District of

Rhode Island from February 2016 until October of 2017. From October of 2017 until May
            Case 1:19-mj-01122-JJM Document 1 Filed 09/24/19 Page 3 of 11




of 2019 I was employed by the Western District of North Carolina. While assigned to the

Supervision Unit in the Western District of North of Carolina, I served as a member of the

Search Enforcement Team (SET). As a SET member, my duties consisted of conducting

investigations, surveillance operations, making entry/clearing residences, evidence

recovery, evidence processing, and conducting interviews and interrogations.           I have

received specialized training in surveillance techniques, and participated in interviewing and

interrogation courses.

       3.      During my employment as a Federal Law Enforcement Agent, I have

participated in investigations involving the mailing of controlled substances through the

U.S. mails. In particular, I have worked on cases involving controlled substances and I

have participated in interviewing witnesses and cooperating individuals regarding illegal

trafficking of drugs and have read official reports of other officers. As a result of my

experience, I am familiar with the common practices utilized by drug traffickers to smuggle

drugs and money using various methods including but not limited to commercial

mail/parcel carriers.

                        DESCRIPTION OFITEM TO BE SEARCHED


       4.      I make this affidavit in support of an application for a warrant authorizing the

search ofthe following U.S.Postal Service Priority Mail parcel:

   A parcel addressed to "Keila Maldonado 61 Pnlaski st Bofalo N.Y 14206" and bears a
   return address of"Jose L Torres Rivera Urb. Borinquen #8 Call trochez Apt 2A,Cagoas
   P.R 00725". The Priority Mail parcel bears USPS tracking number
   950551159589260478792, and is wrapped in brown color paper, the USPS cardboard box
   measuring approximately 18" x 16" x 16", and weighing approximately 24 lbs.
   (Hereinafter the "Subject Parcel") The mailing was prepaid and had an expected delivery
   date ofSeptember 20,2019.
            Case 1:19-mj-01122-JJM Document 1 Filed 09/24/19 Page 4 of 11




       5.       Since this affidavit is being submitted for the limited purpose of securing a

search warrant for the Subject Parcel, I have not included each and every fact known to me

concerning this investigation. I have set forth only the facts that I believe are necessary to

establish probable cause to believe that evidence of a violation of Title 21, United States

Code, Sections 841,844 and 846 will be located within the Subject Parcel.



                SUSPICIOUS CHARACTERISTICS OF MAIL PARCELS
            OFTEN FOUND TO CONTAIN CONTRABAND OR NARCOTICS


       6.      Based on my training and experience, I am aware that the Postal Service's

Priority Mail Express service was custom-designed to fit the needs of businesses by

providing overnight delivery for time-sensitive materials. Priority Mail Express parcels

typically used by businesses to send documents often utilize typewritten labels, are sent in

pre-printed cardboard mailers, and typically weigh, on average, up to 2 pounds. Corporate

charge accounts were also developed by the Postal Service so that businesses would be able

to enter their account number directly on the Priority Mail Express label, thus avoiding

time-consuming cash payments for each business mailing. Priority Mail Express also comes

with a "built-in" unique tracking number that can be used to track the status of each parcel.

In contrast to Priority Mail Express, Priority Mail service developed primarily to allow

businesses and the general public a means to expedite delivery of items within a specific

timefi'ame, typically within 2-4 days, when ovemight service is not required. Priority Mail

also comes with a "USPS Tracking Number" that can be used to track the status of each

parcel, in the same way Priority Mail Express parcels are tracked.   Priority Mail also offers

mailers the ability to send documents (or other items) in a pre-printed cardboard mailer,

which typically weighs up to 2 pounds, similar to the option available using a Priority Mail

                                              3
            Case 1:19-mj-01122-JJM Document 1 Filed 09/24/19 Page 5 of 11




Express pre-printed cardboard mailer.



       7.       Based on my training and experience, I have leamed that narcotics traffickers

often utilize Priority Mail Express and Priority Mail for the transportation of controlled

substances, or the proceeds from the sale of controlled substances, based upon the fact that

Priority Mail Express and Priority Mail can quickly move the items to the delivery

destination.    Perhaps more importantly, the movement of packages via Priority Mail

Express and Priority Mail can also be tracked via telephone and/or the internet based upon

the unique tracking number assigned to each specific parcel. This is important to narcotics

traffickers because any delay in the delivery of the mail can serve as an indication to the

mailer that the items have possibly been intercepted by the U.S. Postal Inspection Service.

Additionally, items sent via Priority Mail Express or Priority Mail are considered to be first-

class mail, and therefore, cannot be opened vi^ithout a Federal Search Warrant.



       8.      I am also aware, based upon my training and experience, that parcels

containing contraband often display many similar qualities. For example, these packages

may often display some or all of, but not limited to, the following characteristics:



                a.   Unlike typical Priority Mail Express or Priority Mail business mailings
                     containing documents, which iisually have typed labels, parcels known
                     to have contained controlled substances and/or their proceeds typically
                     bear a handwritten label. Based on my training and experience, and
                     upon the training and experience of fellow Postal Inspectors, I know
                     that drug dealers routinely use handwritten mailing labels when they
                     transport narcotics and/or their proceeds through the mails.

                b.   The absence of a corporate account number listed on a label indicates the
                     sender paid for postage using cash or its equivalent. A package containing
Case 1:19-mj-01122-JJM Document 1 Filed 09/24/19 Page 6 of 11




         controlled substances typically does not contain a corporate account
         number, thereby indicating that the sender of the package paid cash or its
         equivalent, which is less traceable. Based on my training and experience,
         and upon the training and experience of fellow Postal Inspectors, senders
         of parcels containing controlled substances are known to pay for postage
         using cash in order to remain anonymous and to therefore avoid
         detection.


    c.   The handwritten label will often contain one or more of the following:
         misspelled words, incomplete addresses, fictitious addresses, or is
         addressed to and/or from fictitious persons. Based upon your affiant's
         experience and discussions with other experienced Postal Inspectors, I
         am aware that individuals who ship and/or receive drugs via the mail
         often employ fictitious return addresses and/or names not associated
         with the addresses, in order to avoid detection. This allows them to
         distance themselves from the contraband should the parcel be
         intercepted by law enforcement.

    d.   Packages containing controlled substances are normally heavier than the
         typical business mailing (described in paragraph 6 above) containing
         documents.


    e.   Parcels containing controlled substances often have an originating Post
         Office that is located in a different area, town or city than the return
         address listed on the parcel. The distance between the two locations can
         vary. Traveling various distances is often used by mailers of illegal
         narcotics and their proceeds in order to avoid detection, recognition,
         and/or being caught on surveillance video.

    f.   Parcels containing controlled substances are often heavily taped or glued
         on the seams of the parcel, and/or the outside of the package is \vrapped
         with a type of paper covering. Heavy taping or ^uing of seams, or
         wrapping the exterior of the package is consistent with parcels known to
         have contained illegal narcotics. Such efforts appear to be an attempt to
         contain any odors which might otherwise emanate from the package. In
         addition, suspicious parcels sometimes are packaged in decorative boxes
         to appear as gifts and/or bear markings that include "fragile" or
         "perishable." Mailers of illegal substances sometimes use such indicators,
         including purchasing services such as insurance, in order to make the
         parcels appear more legitimate, mundane and inconspicuous.

   g.    Parcels containing controlled substances may be shipped from locations
         which, based upon previous successful interdictions, are known source
         locations for the distribution ofillegal narcotics.
         Case 1:19-mj-01122-JJM Document 1 Filed 09/24/19 Page 7 of 11




Parcels found to meet any or all of the characteristics described above are often scrutinized by

Inspectors through address verifications and trained narcotic-detecting canine examination.

Postal Inspectors have been authorized to seize packages, including Priority Mail Express and

Priority Mail, which contain illegal narcotics that were shipped from areas around the country

and Puerto Rico.




             PROBABLE CAUSE TO SEARCH THE SUBJECT PARCEL


       9.      On or about September 18, 2019, during a review of outgoing mail in Puerto

Rico, Postal Inspectors were alerted to the Subject Parcel. The Subject Parcel was mailed

from Caguas, Puerto Rico to Buffalo, New York where Postal Inspectors received it. The

parcel shared characteristics known to be associated with packages containing narcotics, as it

has excessively taped seals, a hand vwitten label, and was inbound to Buffalo from Puerto

Rico, a known source location for the distribution ofnarcotics.



       10.     On or about September 20, 2019, and upon further inspection, a check of a law

enforcement databases revealed that the sender and recipient information appears to be

fictitious. Specifically, the listed sender(Jose L Torres Rivera)could not be associated with the

provided return address, Urb. Borinquen #8 Call trochez Apt 2A, Caguas P.R 00725. The

listed recipient(Keila Maldonado)could not be associated vrith the listed delivery address of61

Pulaski St Bufalo N.Y 14206. USPS customer service has received no inquiries regarding the

delivery ofthe parcel.
          Case 1:19-mj-01122-JJM Document 1 Filed 09/24/19 Page 8 of 11




        11.    Based on these factors, 1 decided to submit the parcel to a trained narcotics-

detecting canine for examination. On September 23, 2019, 1 met Niagara Frontier Transit

Authority Officer Robert Gould and Canine Officer "SABRE" at the USPIS Buffalo Domicile

located at 1200 Main Place Tower, where "SABRE" performed a drug sniff of the Subject

Parcel within a secured office area. The handler let the canine search the area freely, off-leash.

The canine searched the entire office area, and, according to Officer Gould,"SABRE" alerted

only to the Subject Parcel. According to Officer Gould, the dog sniff of the Subject Parcel

resulted in a positive alert, indicating that "SABRE" detected the odor of a controlled

substance that he has been trained to detect. Officer Gould's affidavit is attached as 'Exhibit A'

and is incorporated as part ofthis affidavit.



                                      CONCLUSION


        12.    Based upon the foregoing, it is respectfully submitted that there is probable

cause to believe that the above-referenced Subject Parcel contains fruits, evidence, and

instrumentalities related to narcotics trafficking and distribution in violation of Title 21, United

States Code, Sections 841, 844 and 846.

       ■WTfEREFGRE, it is respectftilly requested that a search warrant be issued to search the

contents of the Subjea Parcel.


                                                      BRENDAN JAFF
                                                      U.S. Postal Inspect&r
Sworn to and subscribed before me

this./^y ^.rHav of September, 2019.

   7—7 ' '' /
HOh^REMIAH    J. MC^RTHY
United States Magistrate Jtfdge
Case 1:19-mj-01122-JJM Document 1 Filed 09/24/19 Page 9 of 11




EXHIBIT A
                       Case 1:19-mj-01122-JJM Document 1 Filed 09/24/19 Page 10 of 11



                                                         AFFIDAVIT

 State of          NEW YORK
 County of         ERIE




                 Robert Gould                Employed by         Niagara frontier "rransportation Authority Buffalo 14209
                                                                 Address                           Cily              Stale          Zip Code

 By this affidavit, make the following statement of fact:

I, Robert P. Gould, am currently employed the Niagara Frontier Transit Authority Police Department and have been so since
July 27'''. 2015. In November 2016, I was assigned to the Niagara Transit Authority Police Depatment K9 Unit, and in
December 2016 K9"Sabre" and 1 became certified as a narcotics K9 Team through the Virginia Police Canine Association
facility in Richmond, VA by Master Trainer Delbert Myrick ofSpotsylvania County Sheriffs Office. VA after undergoing 300
hours of training. Additionally, K.9 "Sabre" and J became certified on .lanuary 24'*', 2017 after undergoing 80 hours of training
by the New York State Division of Criminal Justice Services by examiner Police officer John Doskocz of Cheektowaga Police
Department, NY and Trainer Bob Rinfrette of Cattaragus County, NY, K9 "Sabre" is capable of detecting the odor of
marijuana, cocaine, ccslacy, heroin, melhamphetaniines and their derivatives.

Previous to my employment with the Transit Police, 1 had served as a narcotics/patrol handier for the Spotsylvania Coimty
Sheriffs Office in VA since March 2009 and I served as a narcotics/patrol handler with "Sabre" since 2012, "Sabre" and I
serve together annually over 175 work hours. Each month, K9"Sabre" and I receive 24 hours(8 hours above the minimum
required) of training for patrol and narcotics and we re-certify every three years. In our e.xperience, we have successfully found
narcotics located in many different locations, to include packages, motor vehicles, buildings, rooms, lockers, boxes, trains,
airplanes, luggage, buses, and outdoors (buried in the ground).

To my knowledge, 1 have never known Sabre to falsely aleit to the odor of narcotics. 1 have averaged approximately 4 parcel
narcotics searches per month since Sabre has been in service, and only once has Sabre alerted to a parcel where contraband was
not found.




                                                 Verification by Subscription and Notice
                                                    Under Penal Law Section 210.45


 It is a crime, puni.shable by a class A misdemeanor under the laws of the State of New York, for a person, in and by written in.strument,
 to knowingly make a false statement, or to make a statement which such person does not believe to be true.

                                                                                           Affirmed under penalty of perjury this

                                                                                                  day of      September       2019_
                       Case 1:19-mj-01122-JJM Document 1 Filed 09/24/19 Page 11 of 11



                                                       AFFIDAVIT

 State of          NEW YORK
 County of         ERIE




                 Robert Gould               limployed by       Niagara Frontier Transportation Authority Buffalo 14209
                                                               Address                             Cin-              State          Zip Code


 By this affidavit, make the following statement of fact:


On September 23.2019. at approximately 0935 hours 1 was requested by Postal Inspector B. Jaffe of the U. S.
Inspection Service to respond to the BulTalo NY Domicile' at 1200 Main Place Tower Buffalo NY 14202 for a
narcotics investigation on the following package. At annroximatelv 1000 hours I directed K9 "Sabre" to sniff a
secured ofllcc area of the Buffalo NY Domicile, to establish the room was free of any narcotics. At this lime.
Inspector Jaffe introduced USPS tracking number 9505511159589260478792 addressed to Keila Maldonado 61
Pnlaski st Bufalo N.Y 142Q6 and any other parcels under investigation into the secured office area, with an array of
similar parcels known not to contain controlled substances. The parcels are separated throughout the area in different
locations, including the restrooms areas attached to the main area, some completely concealed and others arc not.
 When K-9 "Sabre" sniffed the above numbered parcel, "Sabre" alerted to the odor of narcotics with a passive alert
(down position) and showed no interest in any of the parcels known not to contain controlled substances, '['he suspect
and non-suspect parcel array is consistent with K9 training and practice for evaluating parcels individually. 1 was not
infonned as to which package was the parcel in question.

False statements made herein are punishable as a class A misdemeanor pursuant to section 210.45 of the New York
State Penal Law. Affirmed under penalty of perjury.




                                                Verification by Subscription and Notice
                                                   Under Penal Law Section 210.45


 It is a crime, punishable by a class A misdemeanor under the laws ofthe State of New York, for a person, in and by written instrument,
 to knowingly make a false statement, or to make a statement which such person does not believe to be true.

                                                                                          •Affirmed under penalty of perjury this

                                                                                       _23       dayof       Scplember_      ,2019
